        Case 1:19-cv-10023-KPF Document 122 Filed 06/16/20 Page 1 of 52



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 PETRÓLEOS DE VENEZUELA, S.A., PDVSA
 PETRÓLEO, S.A., and PDV HOLDING, INC.,

        Plaintiffs and Counterclaim Defendants,
                                                           No. 19 Civ. 10023 (KPF)
        - against -

 MUFG UNION BANK, N.A. and GLAS
 AMERICAS LLC,

        Defendants and Counterclaim Plaintiffs.


           DECLARATION OF CHRISTOPHER J. CLARK IN SUPPORT OF
               DEFENDANTS AND COUNTERCLAIM PLAINTIFFS’
                    MOTION FOR SUMMARY JUDGMENT

CHRISTOPHER J. CLARK hereby declares, pursuant to 28 U.S.C. § 1746:

               1.     I am an attorney admitted to practice in this Court and a member of the

law firm of Latham & Watkins LLP, 885 Third Avenue, New York, New York 10022-4834.

I am counsel for Defendants and Counterclaim Plaintiffs MUFG Union Bank, N.A. (the

“Trustee”) and GLAS Americas LLC (the “Collateral Agent”), in their respective capacity as

Trustee and Collateral Agent, under the Indenture dated October 27, 2016, and the Pledge and

Security Agreement dated October 28, 2016, governing PDVSA’s Senior Secured Notes due

2020, in the above-captioned case. I submit this declaration to place before the Court certain

documents referred to in the accompanying Memorandum of Law in Support of Defendants’ and

Counterclaim Plaintiffs’ Motion for Summary Judgment filed in this action on June 10, 2020.

               2.     Attached as Exhibit 1 is a true and correct copy of the Offering Circular

dated September 16, 2016, published by Petróleos de Venezuela, S.A. (“PDVSA”), and produced

with bates beginning TRU_00008977.
        Case 1:19-cv-10023-KPF Document 122 Filed 06/16/20 Page 2 of 52



              3.     Attached as Exhibit 2 is a true and correct copy of the Indenture dated

October 27, 2016, between PDVSA as Issuer, PDVSA Petróleo, S.A. (“PDVSA Petróleo”) as

Guarantor, the Trustee, the Collateral Agent, Law Debenture Trust Company of New York as

Registrar, Transfer Agent and Principal Paying Agent, and Banque Internationale à Luxembourg,

Société Anonyme as Luxembourg Paying Agent, produced with bates beginning HL_002709.

              4.     Attached as Exhibit 3 is a true and correct copy of the Pledge and Security

Agreement dated October 28, 2016, between PDV Holding, Inc. (“PDVH”) as Pledgor, PDVSA

as Issuer, PDVSA Petróleo as Guarantor, the Collateral Agent, and the Trustee, produced with

bates beginning ASH_00009011.

              5.     Attached as Exhibit 4 is a true and correct copy of a document produced

with bates beginning TRU_00006863.

              6.     Attached as Exhibit 5 is a true and correct copy of a document produced

with bates beginning TRU_00007134.

              7.     Attached as Exhibit 6 is a true and correct copy of the Global Notes dated

October 28, 2016, for the 8.5% Senior Secured Notes due 2020 issued by PDVSA, as issued by

PDVSA and certified by the Trustee, produced with bates beginning HL_019590.

              8.     Attached as Exhibit 7 is a true and correct copy of an excerpt from the

Indenture dated April 12, 2007, between PDVSA as Issuer, PDVSA Petróleo as Guarantor,

The Bank of New York as Trustee, Registrar and Principal Paying Agent, and The Bank of New

York (Luxembourg) S.A. as Luxembourg Listing Agent and Paying Agent, produced with bates

beginning PDVSA-00009012.

              9.     Attached as Exhibit 8 is a true and correct copy of an excerpt from the

Prospectus dated December 4, 2007, published by PDVSA.



                                              2
        Case 1:19-cv-10023-KPF Document 122 Filed 06/16/20 Page 3 of 52



              10.    Attached as Exhibit 9 is a true and correct copy of an excerpt from the

Offering Circular dated October 25, 2010, published by PDVSA.

              11.    Attached as Exhibit 10 is a true and correct copy of an excerpt from the

Indenture dated October 29, 2010, between PDVSA as Issuer, PDVSA Petróleo as Guarantor,

Wilmington Trust Company as Trustee, Citibank, N.A. as Registrar, Transfer Agent and

Principal Paying Agent, and Dexia Banque Internationale à Luxembourg, Société Anonyme as

Luxembourg Listing Agent and Paying Agent, produced with bates beginning PDVSA-

00003995.

              12.    Attached as Exhibit 11 is a true and correct copy of an excerpt from the

Supplemental Indenture dated January 18, 2011, between PDVSA as Issuer, PDVSA Petróleo as

Guarantor, Wilmington Trust Company as Trustee, Citibank, N.A. as Registrar, Transfer Agent

and Principal Paying Agent, and Dexia Banque Internationale à Luxembourg, Société Anonyme

as Luxembourg Listing Agent and Paying Agent, produced with bates beginning PDVSA-

00021919.

              13.    Attached as Exhibit 12 is a true and correct copy of the Expert Report of

David C. Hinman, CFA from Petróleos de Venezuela, S.A. et al. v. MUFG Union Bank, N.A. et

al., No. 1:19-CV-10023-KPF (S.D.N.Y. Mar. 16, 2020).

              14.    Attached as Exhibit 13 is a true and correct copy of the Expert Report of

Allan R. Brewer-Carías from Petróleos de Venezuela, S.A. et al. v. MUFG Union Bank, N.A. et

al., No. 1:19-CV-10023-KPF (S.D.N.Y. Mar. 16, 2020).

              15.    Attached as Exhibit 14 is a true and correct copy of the Notice of

Deposition of Plaintiff and Counterclaim Defendant PDVSA Pursuant to Rule 30(b)(6) of the




                                               3
        Case 1:19-cv-10023-KPF Document 122 Filed 06/16/20 Page 4 of 52



Federal Rules of Civil Procedure from Petróleos de Venezuela, S.A. et al. v. MUFG Union Bank,

N.A. et al., No. 1:19-CV-10023-KPF (S.D.N.Y. Feb. 11, 2020).

                 16.   Attached as Exhibit 15 is a true and correct copy of the Notice of

Deposition of Third Party CITGO Holding Inc. Pursuant to Rule 30(b)(6) and Rule 45 of the

Federal Rules of Civil Procedure from Petróleos de Venezuela, S.A. et al. v. MUFG Union Bank,

N.A., et al., No. 1:19-CV-10023-KPF (S.D.N.Y. Feb. 14, 2020).

                 17.   Attached as Exhibit 16 is a true and correct copy of an email from

James Worthington to Matthew Salerno et al. dated March 3, 2020.

                 18.   Attached as Exhibit 17 is a true and correct copy of the transcript of the

deposition of PDVSA’s Rule 30(b)(6) corporate designee, Luis A. Pacheco, dated March 5,

2020.

                 19.   Attached as Exhibit 18 is a true and correct copy of the transcript of the

deposition of Xin Xu dated March 11, 2020.

                 20.   Attached as Exhibit 19 is a true and correct copy of the transcript of the

deposition of third party CITGO Holding’s Rule 30(b)(6) corporate designee, Rick Esser, dated

March 11, 2020.

                 21.   Attached as Exhibit 20 is a true and correct copy of the Responses and

Objections of Non-Party Ricardo Hausmann to Defendants’ Subpoena to Produce Documents,

Information or Objects or to Permit Inspection of Premises in a Civil Action from Petróleos de

Venezuela, S.A. et al. v. MUFG Union Bank, N.A. et al., No. 1:19-CV-10023-KPF (S.D.N.Y.

Jan. 3, 2020).




                                                 4
        Case 1:19-cv-10023-KPF Document 122 Filed 06/16/20 Page 5 of 52



               22.     Attached as Exhibit 21 is a true and correct copy of an article titled

“Petroleos De Venezuela S.A. Upgraded to ‘BB-’, Removed from Credit Watch; Outlook

Stable” published by Standard & Poor’s and dated March 8, 2007.

               23.     Attached as Exhibit 22 is a true and correct copy of a biography of

Alejandro Grisanti published by Ecoanalitica on its website, available at

http://ecoanalitica.com/equipo/alejandro-grisanti, in its original Spanish text, and a certified

translation thereof.

               24.     Attached as Exhibit 23 is a true and correct copy of the Declaration of

José Ignacio Hernández González in Support of Defendants’ Motion for Relief Pursuant to

Fed. R. Civ. P. 56(d), filed in Dresser-Rand Co. et al. v. Petróleos de Venezuela S.A., No. 1:19-

CV-2689-LLS (S.D.N.Y. June 3, 2019), ECF No. 19.

               25.     Attached as Exhibit 24 is a true and correct copy of a webpage titled

“Center for Strategic & International Studies, Venezuela’s Presidential Elections and the

Response of the International Community,” available at https://www.csis.org/events/venezuelas-

presidential-elections-and-response-international-community.

               26.     Attached as Exhibit 25 is a true and correct copy of a post published on

the National Assembly’s website titled “The Lima Group supports the appointment of

Julio Borges as Presidential Commissioner for Foreign Affairs,” dated August 29, 2019,

available at https://presidenciave.com/international/the-lima-group-supports-the-appointment-of-

julio-borges-as-presidential-commissioner-for-foreign-affairs.

               27.     Attached as Exhibit 26 a true and correct copy of a post published on the

Government of Canada’s website titled “Lima Group Declaration on New Cabinet

Appointments,” dated August 29, 2019, available at https://www.international.gc.ca/world-



                                                  5
        Case 1:19-cv-10023-KPF Document 122 Filed 06/16/20 Page 6 of 52



monde/international_relations-relations_internationales/latin_america-amerique_latine/2019-08-

29-lima_group-groupe_lima.aspx?lang=eng.

               28.     Attached as Exhibit 27 is a true and correct copy of the Expert Report of

Allan R. Brewer-Carías Rebutting the Report of José Antonio Muci from Petróleos de

Venezuela, S.A. v. MUFG Union Bank, N.A., No. 1:19-CV-10023-KPF (S.D.N.Y. May 1, 2020).

               29.     Attached as Exhibit 28 is a true and correct copy of a Hogan Lovells, S.A.

(“Hogan Lovells Caracas”) memorandum, the subject of which is “The Exchange Offer and the

requisite of approval set forth in article 150 of the Venezuelan Constitution,” dated September

21, 2016, produced with bates beginning HL_021479.

               30.     Attached as Exhibit 29 is a true and correct copy of an excerpt from a

memorandum written by José Ignacio Hernández and titled “Opinión Sobre la Legalidad del

Contrato de Emisión del Bono PDVSA 2020 Como Contrato de Interés Público Nacional

[Opinion on the Legality of the PDVSA 2020 Bond Indenture as a National Public Interest

Agreement],” dated August 28, 2019, produced with bates beginning PDVSA-00037322, in its

original Spanish text, and a certified translation thereof.

               31.     Attached as Exhibit 30 is a true and correct copy of a letter from

Hogan Lovells US LLP (“Hogan Lovells New York”) to Credit Suisse Securities (USA) LLC

(“Credit Suisse”) dated September 16, 2016, produced with bates beginning HL_022369.

               32.     Attached as Exhibit 31 is a true and correct copy of a letter from

Hogan Lovells Caracas to Credit Suisse dated September 16, 2016, produced with bates

beginning HL_022359.

               33.     Attached as Exhibit 32 is a true and correct copy of a letter from

Hogan Lovells Caracas to PDVSA, PDVSA Petróleo, Credit Suisse, the Trustee, Law Debenture



                                                  6
        Case 1:19-cv-10023-KPF Document 122 Filed 06/16/20 Page 7 of 52



Trust Company, and the Collateral Agent dated October 28, 2016, produced with bates beginning

TRU_00010834.

               34.    Attached as Exhibit 33 is a true and correct copy of a letter from

Hogan Lovells New York to PDVSA, PDVSA Petróleo, Credit Suisse, the Trustee,

Law Debenture Trust Company, and the Collateral Agent dated October 28, 2016, produced with

bates beginning TRU_00010711.

               35.    Attached as Exhibit 34 is a true and correct copy of a letter from

José Ignacio Hernández to Andrea Gacki dated April 3, 2019, produced with bates beginning

PDVSA-00030569.

               36.    Attached as Exhibit 35 is a true and correct copy of a letter from

Michael Gottlieb to Aydin M. Akgün dated April 9, 2019, produced with bates beginning

PDVSA-00026803.

               37.    Attached as Exhibit 36 is a true and correct copy of an excerpt letter from

Luis A. Pacheco to Juan Guaidó dated April 15, 2019, attaching a letter from

José Ignacio Hernández to Luis A. Pacheco dated April 15, 2019, produced with bates beginning

PDVSA-00037285, in its original Spanish text, and a certified translation thereof.

               38.    Attached as Exhibit 37 is a true and correct copy of a letter from

Luis Pacheco to Fernando Moreyra dated April 26, 2019, produced with bates beginning

PDVSA-00028243.

               39.    Attached as Exhibit 38 is a true and correct copy of an excerpt from the

Pledge and Security Agreement November 30, 2016, between PDVH as Pledgor, PDVSA as

guarantor, PDVSA Petróleo as seller, and Rosneft Trading as secured party, produced with bates

beginning PDVHCITGO0017596.



                                                7
         Case 1:19-cv-10023-KPF Document 122 Filed 06/16/20 Page 8 of 52



                40.     Attached as Exhibit 39 is a true and correct copy of a letter from

José Ignacio Hernández to Andrea Gacki dated May 20, 2019, produced with bates beginning

PDVSA-00034122.

                41.     Attached as Exhibit 40 is a true and correct copy of a document with bates

beginning PDVSA-00034144.

                42.     Attached as Exhibit 41 is a true and correct copy of a letter from

José Ignacio Hernández to Luis Pacheco dated August 27, 2019, filed as an exhibit to the

Declaration of José Ignacio Hernández, in Red Tree Investments, LLC v. Petróleos de Venezuela,

S.A., No. 1:19-CV-02523-AJN (S.D.N.Y. Sept. 26, 2019), ECF No. 51-3.

                43.     Attached as Exhibit 42 is a true and correct copy of an excerpt from the

Preliminary Offering Memorandum dated June 2, 2020, published by Citgo Petroleum

Corporation (“Citgo Petroleum”).

                44.     Attached as Exhibit 43 is a true and correct copy of a resolution of the

National Assembly of Venezuela dated June 14, 2016, in its original Spanish text, and a certified

translation thereof.

                45.     Attached as Exhibit 44 is a true and correct copy of a resolution of the

National Assembly of Venezuela dated September 27, 2016, in its original Spanish text, and a

certified translation thereof.

                46.     Attached as Exhibit 45 is a true and correct copy of a resolution of the

National Assembly of Venezuela dated April 18, 2017, in its original Spanish text, and a certified

translation thereof.




                                                  8
         Case 1:19-cv-10023-KPF Document 122 Filed 06/16/20 Page 9 of 52



                47.     Attached as Exhibit 46 is a true and correct copy of a resolution of the

National Assembly of Venezuela dated February 13, 2019, in its original Spanish text, and a

certified translation thereof.

                48.     Attached as Exhibit 47 is a true and correct copy of an article titled

“Petroleos de Venezuela Debt Outlook Cut to Negative by Fitch” by Steven Bodzin, published

by Bloomberg and dated October 18, 2007.

                49.     Attached as Exhibit 48 is a true and correct copy of a resolution of the

National Assembly of Venezuela dated April 9, 2019, in its original Spanish text, and a certified

translation thereof.

                50.     Attached as Exhibit 49 is a true and correct copy of a resolution of the

Permanent Commission of Finance and Economic Development of the National Assembly of

Venezuela dated April 24, 2019, in its original Spanish text, and a certified translation thereof.

                51.     Attached as Exhibit 50 is a true and correct copy of a resolution of the

National Assembly of Venezuela dated October 15, 2019, in its original Spanish text, and a

certified translation thereof.

                52.     Attached as Exhibit 51 is a true and correct copy of a resolution of the

National Assembly of Venezuela dated March 4, 2020, in its original Spanish text, and a certified

translation thereof.

                53.     Attached as Exhibit 52 is a true and correct copy of a resolution of the

National Assembly of Venezuela dated April 28, 2020, in its original Spanish text, and a certified

translation thereof.

                54.     Attached as Exhibit 53 is a true and correct copy an excerpt from the

Partial Amendment of the Articles of Incorporation and By-Laws of Petróleos de Venezuela,



                                                  9
        Case 1:19-cv-10023-KPF Document 122 Filed 06/16/20 Page 10 of 52



S.A. published in Official Gazette N° 39,681, dated May 25, 2011, in its original Spanish text,

and a certified translation thereof.

               55.     Attached as Exhibit 54 is a true and correct copy of an article titled

“Petroleos de Venezuela Debt Outlook Cut to Negative by Fitch” by Steven Bodzin, published

by Bloomberg and dated December 10, 2008.

               56.     Attached as Exhibit 55 is a true and correct copy of an article titled

“Petroleos de Venezuela S.A. Rating Lowered to ‘B+’ from ‘BB-’; Outlook Negative” published

by Standard & Poor’s and dated June 12, 2009.

               57.     Attached as Exhibit 56 is a true and correct copy of an article titled

“Moody’s downgrades ratings of PDVSA and CITGO Petroleum” published by Moody’s

Investors Service and dated December 18, 2013.

               58.     Attached as Exhibit 57 is a true and correct copy of the remarks of

U.S. Secretary of State John Kerry at the Organization of American States General Assembly

from June 5, 2013, available at https://2009-2017.state.gov/secretary/remarks/2013/06

/210329.htm.

               59.     Attached as Exhibit 58 is a true and correct copy of a fact sheet published

on the U.S. Department of State’s website titled “U.S. Relations With Venezuela,” available at

https://2009-2017.state.gov/r/pa/ei/bgn/35766.htm.

               60.     Attached as Exhibit 59 is a true and correct copy of a press release by the

Department of State titled “Secretary Kerry’s Meeting with Venezuelan President Maduro,”

dated September 26, 2016.




                                                 10
       Case 1:19-cv-10023-KPF Document 122 Filed 06/16/20 Page 11 of 52



              61.      Attached as Exhibit 60 is a true and correct copy of an article titled

“Moody’s Downgrades Ratings of PDVSA and CITGO Petroleum” published by Moody’s

Investors Service and dated January 15, 2015.

              62.      Attached as Exhibit 61 is a true and correct copy an article titled “PDVSA

Issuer Ratings Downgraded by Fitch on Venezuela Crisis” by Daniel Cancel, published by

Bloomberg and dated December 17, 2008.

              63.      Attached as Exhibit 62 is a true and correct copy of an article titled

“Venezuela Credit Rating May Be Cut by Fitch on Oil Reliance,” published by Bloomberg and

dated April 4, 2012.

              64.      Attached as Exhibit 63 is a true and correct copy of an article titled “Fitch

Upgrades PDV Corporate to ‘BB-’; PDVSA Finance to ‘BB+’” published by Fitch Inc. and

dated January 23, 2006.

              65.      Attached as Exhibit 64 is a true and correct copy of an article titled

“Petróleos de Venezuela S.A. (PDVSA) Outlook Revised to Stable from Negative; ‘B+’

Corporate Credit Rating Affirmed” published by Standard & Poor’s and dated January 13, 2010.

              66.      Attached as Exhibit 65 is a true and correct copy of an article titled

“Moody’s Assigns B1 Credit Ratings to Petroleos de Venezuela” published by Moody’s

Investors Service and dated February 7, 2007.

              67.      Attached as Exhibit 66 is a true and correct copy of an article titled

“Moody’s Changes PDVSA’s Rating Outlook to Negative” published by Moody’s Investors

Service and dated January 16, 2013.




                                                 11
       Case 1:19-cv-10023-KPF Document 122 Filed 06/16/20 Page 12 of 52



              68.      Attached as Exhibit 67 is a true and correct copy of an excerpt from the

Fourth Amended Registration Statement (Amendment No. 4 to Form F-1) by registrants PDV

America, Inc., Propernyn B.V., and PDVSA, filed on July 15, 1993.

              69.      Attached as Exhibit 68 is a true and correct copy of the Annual Report

(Form 10-K) for the year ended December 31, 1994, filed by Guaranteed Export Trust 1994-C.

              70.      Attached as Exhibit 69 is a true and correct copy of an excerpt from

Amendment No. 1 to the Registration Statement (Form S-4) filed by Citgo Petroleum on

September 8, 2003.

              71.      Attached as Exhibit 70 is a true and correct copy of an excerpt from the

Annual Report (Form 10-K) for the year ended December 31, 1993, filed by Guaranteed Export

Trust Series 1993-A.

              72.      Attached as Exhibit 71 is a true and correct copy of an article titled

“Petroleos de Venezuela S.A Downgraded to ‘B-’ from ‘B’ on Similar Action on Sovereign;

Outlook Negative,” published by Standard & Poor’s and dated December 13, 2013.

              73.      Attached as Exhibit 72 is a true and correct copy of an article titled

“New President in Venezuela Proposes to Rewrite the Constitution” by Clifford Krauss,

published by The New York Times and dated February 4, 1999.

              74.      Attached as Exhibit 73 is a true and correct copy of an excerpt from the

Credit Agreement dated May 13, 1998, among Citgo Petroleum, Bank of America National Trust

and Savings Association as Administrative Agent, and The Bank of New York and Royal Bank

of Canada as Syndication Agents.




                                                 12
        Case 1:19-cv-10023-KPF Document 122 Filed 06/16/20 Page 13 of 52



              75.     Attached as Exhibit 74 is a true and correct copy of an excerpt from the

General Form for Registration of Securities (Form 10) filed by Citgo Petroleum on April 4,

1996.

              76.     Attached as Exhibit 75 is a true and correct copy of an excerpt from

Amendment No. 1 to the General Form for Registration of Securities (Form 10/A) filed by

Citgo Petroleum.

              77.     Attached as Exhibit 76 is a true and correct copy of an article titled

“Julio Borges, Our Man Backstage” by Milagros Socorro, published by the Caracas Chronicles

and dated February 8, 2019.

              78.     Attached as Exhibit 77 is a true and correct copy of the Quarterly Report

(Form 10-Q) for the quarterly period ended June 30, 1996, filed by Citgo Petroleum.

              79.     Attached as Exhibit 78 is a true and correct copy of the Annual Report

(Form 10-K) for the year ended December 31, 1996, filed by Guaranteed Export Trust-PDVSA

1996-A.

              80.     Attached as Exhibit 79 is a true and correct copy of an excerpt from the

Annual Report (Form 10-K) for the year ended December 31, 1996, filed by Citgo Petroleum.

              81.     Attached as Exhibit 80 is a true and correct copy of an excerpt from the

Foreign Issuer Annual Report (Form 20-F) for the year ended December 31, 1997, filed by

PDVSA.

              82.     Attached as Exhibit 81 is a true and correct copy of an excerpt from the

Annual Report (Form 10-Q) for the quarterly period ended June 30, 1998, filed by

Citgo Petroleum.




                                                13
        Case 1:19-cv-10023-KPF Document 122 Filed 06/16/20 Page 14 of 52



               83.     Attached as Exhibit 82 is a true and correct copy of an excerpt from the

Current Report (Form 8-K) for Amerada Hess Corporation filed October 30, 1998.

               84.     Attached as Exhibit 83 is a true and correct copy of an excerpt from the

Annual Report (Form 20-F) for the year ended December 31, 1998, filed by PDVSA.

               85.     Attached as Exhibit 84 is a true and correct copy of an excerpt from the

Report of Foreign Issuer (Form 6-K) for PDVSA filed on November 9, 1999.

               86.     Attached as Exhibit 85 is a true and correct copy of an excerpt from the

Foreign Issuer Annual Report (Form 20-F) for the year ended December 31, 2000, filed by

PDVSA.

               87.     Attached as Exhibit 86 is a true and correct copy of an excerpt from the

Quarterly Report (Form 10-Q) for Citgo Petroleum filed on September 30, 2001.

               88.     Attached as Exhibit 87 is a true and correct copy of an excerpt from

Petróleos de Venezuela, S.A. and Subsidiaries (PDVSA) Consolidated Debt Balance for

December 31, 2016, available at

http://www.pdvsa.com/index.php?option=com_content&view=article&id=6538&Itemid=1186&l

ang=es, in its original Spanish text, and a certified translation thereof.

               89.     Attached as Exhibit 88 is a true and correct copy of an excerpt from the

Amended Quarterly Report (Form 10-Q/A) for the quarterly period ended March 31, 2003, filed

by Citgo Petroleum.

               90.     Attached as Exhibit 89 is a true and correct copy of an excerpt from the

Foreign Issuer Annual Report (Form 20-F) for the year ended December 31, 2003, filed by

PDVSA.




                                                  14
        Case 1:19-cv-10023-KPF Document 122 Filed 06/16/20 Page 15 of 52



              91.    Attached as Exhibit 90 is a true and correct copy of an excerpt from the

Amended Current Report (Form 8-K/A) for Lyondell Chemical Company filed on August 16,

2006.

              92.    Attached as Exhibit 91 is a true and correct copy of an excerpt from the

Foreign Issuer Annual Report (Form 20-F) for the year ended December 31, 2004 filed by

PDVSA Finance Ltd.

              93.    Attached as Exhibit 92 is a true and correct copy of an excerpt from the

Second Amended Registration Statement (Amendment No. 2 to Form S-4) for The Bank of N.Y.

Mellon Corporation filed April 17, 2007.

              94.    Attached as Exhibit 93 is a true and correct copy of an excerpt from the

Annual Report (Form 10-K) for the year ended December 31, 2008, filed by Hess Corporation.

              95.    Attached as Exhibit 94 is a true and correct copy of an excerpt from

Exhibit D to the Annual Report (Form 18-K) for the year ended December 31, 2016, filed by the

Bolivarian Republic of Venezuela.

              96.    Attached as Exhibit 95 is a true and correct copy of an excerpt from the

Annual Report (Form 10-K) for the year ended December 31, 2019, filed by BlackRock, Inc.

              97.    Attached as Exhibit 96 is a true and correct copy of the Form 13F Notice

for Citibank N.A. filed on May 12, 2020.

              98.    Attached as Exhibit 97 is a true and correct copy of the Form 13F Notice

for Citigroup Global Markets Inc. filed on May 12, 2020.

              99.    Attached as Exhibit 98 is a true and correct copy of a Term Loan

Agreement dated February 27, 2003, among Citgo Petroleum as Borrower, Credit Suisse First




                                              15
        Case 1:19-cv-10023-KPF Document 122 Filed 06/16/20 Page 16 of 52



Boston, Cayman Islands Branch as Administrative Agent, and Credit Suisse First Boston as Sole

Lead Arranger and Sole Book Runner.

               100.    Attached as Exhibit 99 is a true and correct copy of an analyst report from

Alejandro Grisanti of Ecoanalítica titled “Pdvsa: El canje tiene sus bondades [Pdvsa: The

Exchange Has Its Benefits],” dated October 3, 2016, in its original Spanish text, and a certified

translation thereof.

               101.    Attached as Exhibit 100 is a true and correct copy of an excerpt from the

Official Statement dated August 19, 1998, published by the Gulf Coast Industrial Development

Authority.

               102.    Attached as Exhibit 101 is a true and correct copy of an event summary of

Columbia SIPA’s Center on Global Energy Policy’s presentation and panel discussion

“Venezuela’s Growing Risk to the Oil Market,” dated September 14, 2016.

               103.    Attached as Exhibit 102 is a true and correct copy of an analyst report

from Alejandro Arreaza & Sebastian Vargas of Barclays, titled “Venezuela/PDVSA Swap

Marathon,” dated September 15, 2016, and produced with bates beginning ASH_00009512.

               104.    Attached as Exhibit 103 is a true and correct copy of the Entity

Information for White & Case LLP from the Division of Corporations of the New York State

Department of State, current through June 1, 2020.

               105.    Attached as Exhibit 104 is a true and correct copy of the Entity

Information for Kelley Drye & Warren LLP from the Division of Corporations of the New York

State Department of State, current through June 1, 2020.

               106.    Attached as Exhibit 105 is a true and correct copy of an excerpt from the

Annual Report (Form 10-K) for the year ended December 31, 2004, filed by Citgo Petroleum.



                                                16
        Case 1:19-cv-10023-KPF Document 122 Filed 06/16/20 Page 17 of 52



                 107.   Attached as Exhibit 106 is a true and correct copy of the Entity

Information for Seward & Kissel LLP from the Division of Corporations of the New York State

Department of State, current through June 1, 2020.

                 108.   Attached as Exhibit 107 is a true and correct copy of the Entity

Information for Credit Suisse Securities from the Division of Corporations of the New York

State Department of State, current through June 1, 2020.

                 109.   Attached as Exhibit 108 is a true and correct copy of an analyst report

from Francisco Rodríguez & Adolfo De Lima of VenAnalytics, titled “Venezuela Weekly: The

Invention of History: Truth and Fiction in Accounts of the PDVSA Exchange Discussion,” dated

November 4, 2019.

                 110.   Attached as Exhibit 109 is a true and correct copy of a document produced

with bates beginning PDVHCITGO0038126.

                 111.   Attached as Exhibit 110 is a true and correct copy of an excerpt from a

report prepared by the Ashmore Group plc titled “2019 Ashmore Group Annual Report and

Accounts,” available at http://www.ashmoregroup.com/uk-en/investor-relations/reports-

presentations.

                 112.   Attached as Exhibit 111 is a true and correct copy of an article titled

“Grisanti: Canjes de bonos Pdvsa permitirá que riesgo país disminuya [Grisanti: Pdvsa Bond

Swaps Will Allow Country Risk to Be Reduced],” published by Penzini Analitica and dated

October 4, 2016, in its original Spanish text, and a certified translation thereof.

                 113.   Attached as Exhibit 112 is a true and correct copy of an excerpt from the

Consolidated Financial Statements of PDVSA and its subsidiaries for December 31, 2016.




                                                  17
        Case 1:19-cv-10023-KPF Document 122 Filed 06/16/20 Page 18 of 52



                114.    Attached as Exhibit 113 is a true and correct copy of an excerpt from the

PDVSA Annual Exercise for 2016 Presentation dated August 12, 2017, in its original Spanish

text, and a certified translation of the relevant portions thereof.

                115.    Attached as Exhibit 114 is a true and correct copy of an article titled

“Venezuela’s Oil Dealings Abroad” by Alan Riding, published by The New York Times and

dated January 18, 1988.

                116.    Attached as Exhibit 115 is a true and correct copy of an article titled

“Lyondell Buys Out Texas Refinery Partner,” published by CNN Money and dated August 17,

2006.

                117.    Attached as Exhibit 116 is a true and correct copy of an article titled

“Fitch Affirms PDVSA’s IDR at ‘B+’; Expects to Rate USD3B Proposed Notes Issuance

B+/RR4,’” published by Fitch Inc. and dated February 10, 2011.

                118.    Attached as Exhibit 117 is a true and correct copy of an article titled “S&P

Confirms PDVSA ‘B+’ Ratings After Venezuela’s Downgrade; Outlook Stable,” published by

Standard & Poor’s and dated August 22, 2011.

                119.    Attached as Exhibit 118 is a true and correct copy of an opinion of

Roman J. Duque Corredor, titled “Opinion Sobre La Inconstitutionalidad del Bono PDVSA 2020

[Opinion on the Unconstitutionality of the 2020 PDVSA Bond],” dated April 19, 2020, in its

original Spanish text, and a certified translation thereof.

                120.    Attached as Exhibit 119 is a true and correct copy of an article titled

“Petroleos de Venezuela S.A. Downgraded to ‘B’ from ‘B+’ on Similar Action on Sovereign;

Outlook Negative,” published by Standard & Poor’s and dated June 17, 2013.




                                                  18
       Case 1:19-cv-10023-KPF Document 122 Filed 06/16/20 Page 19 of 52



                 121.   Attached as Exhibit 120 is a true and correct copy of an article titled

“Fitch Downgrades PDVSA’s IDRs to ‘B’; Outlook Negative,” published by Fitch Inc. and dated

March 25, 2014.

                 122.   Attached as Exhibit 121 is a true and correct copy of an article titled

“Petroleos de Venezuela S.A. Downgraded to ‘CCC+’ From ‘B-’ on Similar Action on

Sovereign; Outlook Negative,” published by Standard & Poor’s and dated September 17, 2014.

                 123.   Attached as Exhibit 122 is a true and correct copy of an article titled

“Fitch Downgrades PDVSA’s IDRs to ‘CCC,’” published by Fitch Inc. and dated

December 19, 2014.

                 124.   Attached as Exhibit 123 is a true and correct copy of an article titled

“Venezuela’s Hyperinflation Hits 25,000 per cent” published by The Australian and dated

June 13, 2018.

                 125.   Attached as Exhibit 124 is a true and correct copy of an article titled “S&P

Downgrades Petroleos de Venezuela to ‘CCC’ From ‘CCC+,’” published by Standard & Poor’s

and dated February 10, 2015.

                 126.   Attached as Exhibit 125 is a true and correct copy of an excerpt from the

Declaration of Luis A. Garcia Montoya, filed in Crystallex Int’l Corp. v. Bolivarian Rep. of

Venezuela, No. 17-MC-151 (D. Del. Nov. 3, 2017), ECF No. 28.

                 127.   Attached as Exhibit 126 is a true and correct copy of an article titled

“Moody’s Changes to Negative Outlook on PDVSA Ratings,” published by Moody’s Investors

Service and dated March 8, 2016.




                                                  19
       Case 1:19-cv-10023-KPF Document 122 Filed 06/16/20 Page 20 of 52



              128.    Attached as Exhibit 127 is a true and correct copy of an article titled

“Venezuela Teeters on Brink of Default” by Mery Mogollon, published by Energy Economist

and dated September 1, 2016.

              129.    Attached as Exhibit 128 is a true and correct copy of an article titled

“Petroleos de Venezuela Downgraded to ‘CC’ from ‘CCC’ Following Exchange Offer

Announcement; Outlook Remains Negative,” published by Standard & Poor’s and dated

September 19, 2016.

              130.    Attached as Exhibit 129 is a true and correct copy of an article titled

“Venezuela’s PDVSA Raises Stakes in Bond Swap,” by Eric Platt, published by Financial Times

and dated October 18, 2016.

              131.    Attached as Exhibit 130 is a true and correct copy of a document produced

with bates beginning PDVSA-00035876.

              132.    Attached as Exhibit 131 is a true and correct copy of General License

No. 5, Authorizing Certain Transactions Related to the Petroleos de Venezuela, SA 2020

8.5 Percent Bond, dated July 19, 2018.

              133.    Attached as Exhibit 132 is a true and correct copy of a document produced

with bates beginning PDVSA-00035463.

              134.    Attached as Exhibit 133 is a true and correct copy of an excerpt from the

Offering Circular dated May 11, 2012, published by PDVSA.

              135.    Attached as Exhibit 134 is a true and correct copy of General License

No. 5A, Authorizing Certain Transactions Related to the Petróleos de Venezuela, S.A. 2020

8.5 Percent Bond on or After January 22, 2020, dated October 24, 2019.




                                                20
           Case 1:19-cv-10023-KPF Document 122 Filed 06/16/20 Page 21 of 52



                136.   Attached as Exhibit 135 is a true and correct copy of a tweet from

@agrisanti and its attachments posted on or about May 15, 2020, 8:16 p.m., in its original

Spanish text, and a certified translation thereof.

                137.   Attached as Exhibit 136 is a true and correct copy of a document produced

with bates beginning PDVSA-00032875, in its original Spanish text, and a certified translation

thereof.

                138.   Attached as Exhibit 137 is a true and correct copy of a document produced

with bates beginning PDVSA-00037002.

                139.   Attached as Exhibit 138 is a true and correct copy of a document produced

with bates beginning PDVSA-00035934.

                140.   Attached as Exhibit 139 is a true and correct copy of an article titled

“Juan Guaidó: Venezuela’s Interim President,” published by the Center for Strategic and

International Studies on its website, dated January 24, 2019, available at

https://www.csis.org/analysis/juan-guaid%C3%B3-venezuelas-interim-president.

                141.   Attached as Exhibit 140 is a true and correct copy of a press release by

Citgo Petroleum titled “CITGO Enters Into a New Senior Secured Credit Agreement and

Completes Tender Offers and Redemptions,” dated November 15, 2005.

                142.   Attached as Exhibit 141 is a true and correct copy of an excerpt from the

Audited Annual Report of Ashmore SICAV for the year ended December 31, 2016.

                143.   Attached as Exhibit 142 is a true and correct copy of a press release by

Hogan Lovells New York titled “Hogan Lovells Lawyers Advised on LatinFinance’s Sovereign

Bond of the Year, Structured Finance Deal of the Year, Financing Innovation of the Year, and

Follow-On Equity Deal of the Year,” dated January 16, 2015.



                                                     21
       Case 1:19-cv-10023-KPF Document 122 Filed 06/16/20 Page 22 of 52



              144.    Attached as Exhibit 143 is a true and correct copy of a press release by

Hogan Lovells New York titled “Hogan Lovells Expands New York Office with Addition of

Finance Partner Ron Silverman,” dated March 2, 2015.

              145.    Attached as Exhibit 144 is a true and correct copy of a press release by

Hogan Lovells New York titled “Hogan Lovells Wins Corporate Finance Deal of the Year

Award from Latin Lawyer,” dated March 24, 2015.

              146.    Attached as Exhibit 145 is a true and correct copy of a press release by

Hogan Lovells New York titled “Hogan Lovells Advises Grupo Terra in the Financing for the

Acquisition of Banco Citibnk de El Salvador,” dated July 7, 2016.

              147.    Attached as Exhibit 146 is a true and correct copy of a press release by

PDVSA titled ”PDVSA Announces Offers to Exchange Any and All of its Outstanding 5.250%

Senior Notes due 2017 and 8.50% Senior Notes due 2017 for New 8.50% Senior Secured Notes

due 2020,” dated September 16, 2016, produced with bates beginning TRU_00009737.

              148.    Attached as Exhibit 147 is a true and correct copy of a press release by

PDVSA titled “PDVSA Announces Extension of the Early Tender Deadline and the Expiration

Date for its Offers to Exchange its Outstanding 5.250% Senior Notes due 2017 and 8.50% Senior

Notes due 2017 for New 8.50% Senior Secured Notes due 2020,” dated October 12, 2016,

produced with bates beginning TRU_00009605.

              149.    Attached as Exhibit 148 is a true and correct copy of a press release by

PDVSA titled “PDVSA Announces Extension of the Early Tender Deadline and the Expiration

Date for its Offers to Exchange its Outstanding 5.250% Senior Notes due 2017 and 8.50% Senior

Notes due 2017 for New 8.50% Senior Secured Notes due 2020,” dated October 17, 2016,

produced with bates beginning TRU_00009607.



                                               22
       Case 1:19-cv-10023-KPF Document 122 Filed 06/16/20 Page 23 of 52



              150.   Attached as Exhibit 149 is a true and correct copy of a press release by

PDVSA titled “PDVSA Announces Expiration and Final Results for its Offers to Exchange its

Outstanding 5.250% Senior Notes due 2017 and 8.50% Senior Notes due 2017 for New 8.50%

Senior Secured Notes due 2020,” dated October 24, 2016.

              151.   Attached as Exhibit 150 is a true and correct copy of a press release by

PDVSA titled “PDVSA Announces Settlement of the Exchange Offers of its Outstanding

5.250% Senior Notes due 2017 and 8.50% Senior Notes due 2017 for New 8.50% Senior

Secured Notes due 2020,” dated October 28, 2016.

              152.   Attached as Exhibit 151 is a true and correct copy of a press release by

Hogan Lovells New York titled “Hogan Lovells Represents Banco Cuscatlán in US$100 Million

DPR-backed Securities Issuance,” dated December 22, 2016.

              153.   Attached as Exhibit 152 is a true and correct copy of a press release by

Hogan Lovells New York titled “Hogan Lovells Wins M&A Deal of the Year from Latin

Lawyer,” dated March 29, 2017.

              154.   Attached as Exhibit 153 is a true and correct copy of a press release by

Hogan Lovells New York titled “Hogan Lovells Advises the Republic of Ecuador in

US$2 Billion Bond Offering,” dated June 26, 2017.

              155.   Attached as Exhibit 154 is a true and correct copy of a press release by

Hogan Lovells New York titled “Hogan Lovells Advises Fibra Uno in US$700 Million Follow-

On Equity Offering,” dated October 10, 2017.

              156.   Attached as Exhibit 155 is a true and correct copy of a press release by the

White House titled “Statement from President Donald J. Trump Recognizing Venezuelan




                                               23
        Case 1:19-cv-10023-KPF Document 122 Filed 06/16/20 Page 24 of 52



National Assembly President Juan Guaidó as the Interim President of Venezuela,” dated

January 23, 2019.

                157.    Attached as Exhibit 156 is a true and correct copy of a press release by

PDVSA titled “The ad hoc Administrative Board of Petróleos de Venezuela, S.A. Announces

Payment of the PDVSA 2020 Coupon,” dated April 29, 2019, produced with bates beginning

PDVSA-00028268.

                158.    Attached as Exhibit 157 is a true and correct copy of a press release by

José Ignacio Hernández titled “Pago del Bono 2020 protegerá activos de Venezuela [Payment of

the 2020 Bond Will Protect Venezuelan Assets],” dated May 7, 2019, in its original Spanish text,

and a certified translation thereof.

                159.    Attached as Exhibit 158 is a true and correct copy of a press release by

PDVSA titled ”The Ad Hoc Administrative Board of Petróleos de Venezuela, S.A. announces

that the National Assembly of the Bolivarian Republic of Venezuela has authorized the payment

of interest on the PDVSA 2020 bond,” dated May 9, 2019.

                160.    Attached as Exhibit 159 is a true and correct copy of a tweet by the

Venezuelan National Communication Center attaching a press release titled “Gobierno Legítimo

de Venezuela argumentará ante Corte de Nueva York sobre bonos 2020 [Venezuela’s Legitimate

Government to Argue Before the New York Court on 2020 Bonds],” dated January 16, 2020, in

its original Spanish text, and a certified translation thereof.

                161.    Attached as Exhibit 160 is a true and correct copy of a document produced

with bates beginning CSSU_0002569.

                162.    Attached as Exhibit 161 is a true and correct copy of a document produced

with bates beginning CSSU_0012408.



                                                  24
        Case 1:19-cv-10023-KPF Document 122 Filed 06/16/20 Page 25 of 52



                163.    Attached as Exhibit 162 is a true and correct copy of a tweet from

@JoseAGuerra posted on or about April 29, 2019, 11:53 a.m., in its original Spanish text, and a

certified translation thereof.

                164.    Attached as Exhibit 163 is a true and correct copy of a tweet from

@ricardo_hausman posted on or about October 15, 2019, 8:13 a.m., in its original Spanish text,

and a certified translation thereof.

                165.    Attached as Exhibit 164 is a true and correct copy of an excerpt from the

Information Memorandum dated October 1, 1990, by Baproven Limited.

                166.    Attached as Exhibit 165 is a true and correct copy of an excerpt from the

Offering Circular dated December 4, 1991, published by Bariven, S.A.

                167.    Attached as Exhibit 166 is a true and correct copy of an excerpt from the

Offering Circular dated February 14, 1992, published by PDVSA.

                168.    Attached as Exhibit 167 is a true and correct copy of an excerpt from the

Offering Circular dated February 18, 1992, published by Bariven, S.A.

                169.    Attached as Exhibit 168 is a true and correct copy of the Pricing

Supplement dated March 4, 1992, published by Bariven, S.A.

                170.    Attached as Exhibit 169 is a true and correct copy of an excerpt from the

Information Memorandum dated July 8, 1992, published by Bariven, S.A.

                171.    Attached as Exhibit 170 is a true and correct copy of an excerpt from the

PDV America Prospectus dated July 22, 1993, published by PDV America, Inc.

                172.    Attached as Exhibit 171 is a true and correct copy of an excerpt from the

Limited Offering Memorandum dated December 9, 1993, published by the Industrial

Development Board of the Parish of Calcasieu, Inc.



                                                 25
       Case 1:19-cv-10023-KPF Document 122 Filed 06/16/20 Page 26 of 52



               173.    Attached as Exhibit 172 is a true and correct copy of an excerpt from the

Official Statement dated April 20, 1995, published by the Industrial Development Board of the

Parish of Calcasieu, Inc.

               174.    Attached as Exhibit 173 is a true and correct copy of an excerpt from the

Prospectus Supplement dated May 20, 1996, published by Citgo Petroleum.

               175.    Attached as Exhibit 174 is a true and correct copy of an excerpt from the

Official Statement dated July 25, 1996, published by the Industrial Development Board of the

Parish of Calcasieu, Inc.

               176.    Attached as Exhibit 175 is a true and correct copy of an excerpt from the

Offering Circular dated June 17, 1997, published by Petrozuata Finance Inc.

               177.    Attached as Exhibit 176 is a true and correct copy of an excerpt from the

Prospectus dated September 11, 1997, published by the Republic of Venezuela.

               178.    Attached as Exhibit 177 is a true and correct copy of an excerpt from the

Prospectus Supplement dated October 28, 1997, published by Citgo Petroleum.

               179.    Attached as Exhibit 178 is a true and correct copy of an excerpt from the

Supplement to Reoffering Circular dated December 9, 1998, published by the Industrial

Development Board of the Parish Calcasieu, Inc.

               180.    Attached as Exhibit 179 is a true and correct copy of an excerpt from the

Offering Statement dated April 23, 1998, published by the Industrial Development Board of the

Parish of Calcasieu, Inc.

               181.    Attached as Exhibit 180 is a true and correct copy of an excerpt from the

Credit Agreement dated May 13, 1998, among Citgo Petroleum, Bank of America National Trust




                                                26
       Case 1:19-cv-10023-KPF Document 122 Filed 06/16/20 Page 27 of 52



and Savings Association as Administrative Agent, and the Bank of New York and Royal Bank of

Canada as Syndication Agents.

               182.   Attached as Exhibit 181 is a true and correct copy of an excerpt from the

Fiscal Agency Agreement dated July 1998, among the Republic of Venezuela, Banco Central

de Venezuela, and The Chase Manhattan Bank as Fiscal Agent.

               183.   Attached as Exhibit 182 is a true and correct copy of General License

No. 5B, Authorizing Certain Transactions Related to the Petróleos de Venezuela, S.A. 2020

8.5 Percent Bond on or After April 22, 2020, dated January 17, 2020.

               184.   Attached as Exhibit 183 is a true and correct copy of an excerpt from the

Official Statement dated August 19, 1998, published by the Industrial Development Corporation

of Port of Corpus Christi.

               185.   Attached as Exhibit 184 is a true and correct copy of an excerpt from the

Offering Memorandum dated November 16, 1998, published by PDVSA Finance Ltd.

               186.   Attached as Exhibit 185 is a true and correct copy of an excerpt from the

Offering Circular International Supplement dated March 31, 1999, published by PDVSA Finance

Ltd.

               187.   Attached as Exhibit 186 is a true and correct copy of an excerpt from the

Official Statement dated April 7, 1999, published by the Gulf Coast Industrial Development

Authority.

               188.   Attached as Exhibit 187 is a true and correct copy of an excerpt from the

PDVSA Listing Particulars dated March 17, 2011, published by PDVSA.




                                               27
       Case 1:19-cv-10023-KPF Document 122 Filed 06/16/20 Page 28 of 52



               189.   Attached as Exhibit 188 is a true and correct copy of an excerpt from the

Official Statement dated March 16, 2001, published by the Gulf Coast Industrial Development

Authority.

               190.   Attached as Exhibit 189 is a true and correct copy of an excerpt from the

Fiscal Agency Agreement dated July 25, 2001, among the Bolivarian Republic of Venezuela,

Banco Central de Venezuela, Deutsche Bank AG, and Bankers Trust Company.

               191.   Attached as Exhibit 190 is a true and correct copy of an excerpt from the

PDVSA Finance Prospectus Supplement dated November 8, 2001, published by PDVSA

Finance Ltd.

               192.   Attached as Exhibit 191 is a true and correct copy of an excerpt from the

Official Statement dated March 12, 2002, published by the Gulf Coast Industrial Development

Authority.

               193.   Attached as Exhibit 192 is a true and correct copy of an excerpt from the

Official Statement dated April 29, 2002, published by Village of Lemont, Illinois.

               194.   Attached as Exhibit 193 is a true and correct copy of General License

No. 5C, Authorizing Certain Transactions Related to the Petróleos de Venezuela, S.A. 2020

8.5 Percent Bond on or After July 22, 2020, dated April 10, 2020.

               195.   Attached as Exhibit 194 is a true and correct copy of an excerpt from the

Reoffering Circular dated June 26, 2002, published by the Gulf Coast Industrial Development

Authority.

               196.   Attached as Exhibit 195 is a true and correct copy of an excerpt from the

Reoffering Circular dated September 30, 2002, published by the Gulf Coast Industrial

Development Authority.



                                               28
       Case 1:19-cv-10023-KPF Document 122 Filed 06/16/20 Page 29 of 52



               197.   Attached as Exhibit 196 is a true and correct copy of an excerpt from the

Three-Year Credit Agreement dated December 11, 2002, among Citgo Petroleum as Borrower,

Bank of America, N.A. as Administrative Agent, L/C Issuer and Swing Line Lender, JPMorgan

Chase Bank as Syndication Agent, Société Générale as Documentation Agent, and Bank of

America Securities LLC and JPMorgan Securities Inc. as Joint Lead Arrangers and Co-Book

Managers.

               198.   Attached as Exhibit 197 is a true and correct copy of an excerpt from the

Indenture dated February 27, 2003, between Citgo Petroleum as Issuer and The Bank of New

York as Trustee.

               199.   Attached as Exhibit 198 is a true and correct copy of an excerpt from the

Official Statement dated May 12, 2003, published by the Industrial Development Corporation of

Port of Corpus Christi.

               200.   Attached as Exhibit 199 is a true and correct copy of an excerpt from the

Prospectus Supplement dated January 7, 2004, published by the Bolivarian Republic of

Venezuela.

               201.   Attached as Exhibit 200 is a true and correct copy of an excerpt from the

Official Statement dated April 27, 2004, published by the Gulf Coast Industrial Development

Authority.

               202.   Attached as Exhibit 201 is a true and correct copy of an excerpt from the

Listing Memorandum dated May 18, 2004, published by the Bolivarian Republic of Venezuela.

               203.   Attached as Exhibit 202 is a true and correct copy of Amendment No. 2 to

the 1998 Fiscal Agency Agreement, dated September 29, 2004, among the Bolivarian Republic




                                               29
       Case 1:19-cv-10023-KPF Document 122 Filed 06/16/20 Page 30 of 52



of Venezuela as Issuer, Banco Central de Venezuela as Financial Agent, and JPMorgan Chase

Bank as Fiscal Agent.

               204.     Attached as Exhibit 203 is a true and correct copy of an excerpt from the

Indenture dated October 22, 2004, between Citgo Petroleum as Issuer and J.P. Morgan Trust

Company, N.A. as Trustee.

               205.     Attached as Exhibit 204 is a true and correct copy of an excerpt from the

Prospectus Supplement dated December 3, 2004, published by the Bolivarian Republic of

Venezuela.

               206.     Attached as Exhibit 205 is a true and correct copy of an excerpt from the

Registration Statement (Form S-4) dated January 18, 2005, by Citgo Petroleum.

               207.     Attached as Exhibit 206 is a true and correct copy of an excerpt from the

Prospectus Supplement dated March 7, 2005, published by the Bolivarian Republic of

Venezuela.

               208.     Attached as Exhibit 207 is a true and correct copy of an excerpt from the

Official Statement dated May 3, 2007, published by the Industrial Development Corporation of

Port of Corpus Christi.

               209.     Attached as Exhibit 208 is a true and correct copy of a FINRA

BrokerCheck Report for Credit Suisse.

               210.     Attached as Exhibit 209 is a true and correct copy of an excerpt from the

Offering Circular dated March 31, 2008, published by C.A. La Electricidad de Caracas.

               211.     Attached as Exhibit 210 is a true and correct copy of an excerpt from the

Official Statement dated April 18, 2008, published by the Industrial Development Corporation of

Port of Corpus Christi.



                                                 30
       Case 1:19-cv-10023-KPF Document 122 Filed 06/16/20 Page 31 of 52



              212.    Attached as Exhibit 211 is a true and correct copy of an excerpt from the

Offering Memorandum dated June 18, 2010, published by Citgo Petroleum.

              213.    Attached as Exhibit 212 is a true and correct copy of an excerpt from the

Listing Particulars dated April 5, 2011, published by PDVSA.

              214.    Attached as Exhibit 213 is a true and correct copy of an excerpt from the

Offering Circular dated November 11, 2011, published by PDVSA.

              215.    Attached as Exhibit 214 is a true and correct copy of an excerpt from the

Reoffering Circular dated September 25, 2012, published by the Gulf Coast Industrial

Development Authority.

              216.    Attached as Exhibit 215 is a true and correct copy of an excerpt from the

Listing Particulars dated April 4, 2014, published by PDVSA.

              217.    Attached as Exhibit 216 is a true and correct copy of an excerpt from the

Terms and Conditions of Senior Unsecured Floating Rate Notes dated June 24, 2014, by Nynas

AB.

              218.    Attached as Exhibit 217 is a true and correct copy of an excerpt from the

Offering Memorandum dated July 29, 2014, published by Citgo Petroleum.

              219.    Attached as Exhibit 218 is a true and correct copy of an excerpt from the

Information Memorandum dated October 16, 2014, published by PDVSA.

              220.    Attached as Exhibit 219 is a true and correct copy of an excerpt from the

Offering Memorandum dated February 9, 2015, published by Citgo Holding.

              221.    Attached as Exhibit 220 is a true and correct copy of an excerpt from the

Note Agreement dated May 13, 2016, between PDVSA as Issuer, PDVSA Petróleo as Guarantor,

and GE Capital EFS Financing, Inc. as Initial Noteholder and Administrative Agent.



                                               31
       Case 1:19-cv-10023-KPF Document 122 Filed 06/16/20 Page 32 of 52



               222.    Attached as Exhibit 221 is a true and correct copy of an excerpt from the

Official Statement dated October 10, 2006, published by the Industrial Development Corporation

of Port of Corpus Christi.

               223.    Attached as Exhibit 222 is a true and correct copy of an excerpt from the

Credit Agreement dated December 27, 2016, between PDVSA as Borrower, PDVSA Petróleo as

Guarantor, and GE Capital EFS Financing, Inc. as Administrative Agent and Lender.

               224.    Attached as Exhibit 223 is a true and correct copy of an excerpt from the

Preliminary Offering Memorandum dated July 18, 2019, published by Citgo Holding.

               225.    Attached as Exhibit 224 is a true and correct copy of an article titled

“Venezuelan Supreme Court in Exile is Helping Guaido” by Eli Lake, published by Bloomberg

and dated January 28, 2019.

               226.    Attached as Exhibit 225 is a true and correct copy of a an excerpt from the

Official Statement dated March 29, 1996, published by the Industrial Development Board of the

Parish of Calcasieu, Inc.

               227.    Attached as Exhibit 226 is a true and correct copy of the By-Laws of

Citigroup Markets Inc. dated April 7, 2003.

               228.    Attached as Exhibit 227 is a true and correct copy of a biography of

Kyle Matula published by Dentons on its website, available at https://www.dentons.com/en/kyle-

matula, as captured by Internet Archive on November 4, 2015.

               229.    Attached as Exhibit 228 is a true and correct copy of a biography of

Maria Livanos published by Dentons on its website, available at

https://www.dentons.com/en/maria-livanos, as captured by Internet Archive on March 2, 2016.




                                                 32
        Case 1:19-cv-10023-KPF Document 122 Filed 06/16/20 Page 33 of 52



                 230.   Attached as Exhibit 229 is a true and correct copy of a biography of

Jessica Chen published by White & Case on its website, available at

https://www.whitecase.com/people/jessica-chen, as captured by Internet Archive on

April 15, 2016.

                 231.   Attached as Exhibit 230 is a true and correct copy of a biography of

Ian Cuillerier published by White & Case LLP on its website, available at

https://www.whitecase.com/people/ian-cuillerier, as captured by Internet Archive on

July 16, 2016.

                 232.   Attached as Exhibit 231 is a true and correct copy of a biography of

John Vetterli published by White & Case LLP on its website, available at

https://www.whitecase.com/people/john-vetterli, as captured by Internet Archive on

August 1, 2016.

                 233.   Attached as Exhibit 232 is a true and correct copy of a biography of

John Guzman published by White & Case LLP on its website, available at

https://www.whitecase.com/people/john-guzman, as captured by Internet Archive on

August 23, 2016.

                 234.   Attached as Exhibit 233 is a true and correct copy of a biography of

Daniel Nam published by White & Case LLP on its website, available at

https://www.whitecase.com/people/daniel-nam, as captured by Internet Archive on August 28,

2016.

                 235.   Attached as Exhibit 234 is a true and correct copy of a biography of

Bruno Ciuffetelli published by Hogan Lovells on its website, available at




                                                 33
       Case 1:19-cv-10023-KPF Document 122 Filed 06/16/20 Page 34 of 52



http://www.hoganlovells.com/en/bruno-ciuffetelli, as captured by Internet Archive on

September 15, 2016.

              236.    Attached as Exhibit 235 is a true and correct copy of a biography of

Matthew Loeb published by Dentons on its website, available at

https://www.dentons.com/en/matthew-loeb, as captured by Internet Archive on October 4, 2016.

              237.    Attached as Exhibit 236 is a true and correct copy of a biography of

Pamela Bruzzese-Szczygiel published by Kelley Drye & Warren LLP on its website, available at

https://www.kelleydrye.com/Our-People/Pamela-Bruzzese-Szczygiel, as captured by Internet

Archive on March 30, 2017.

              238.    Attached as Exhibit 237 is a true and correct copy of the Special

Shareholder Meeting Minutes of PDVSA Petróleo from the meeting held on November 6, 2006.

              239.    Attached as Exhibit 238 is a true and correct copy of a New York State

Certificate of Continued Use for Cede & Co. dated December 18, 2019.

              240.    Attached as Exhibit 239 is a true and correct copy of the results of a search

for “debenture trust company” from the New York State Department of Financial Services

(“DFS”) webpage “Who We Supervise,” available at https://myportal.dfs.ny.gov/web/guest-

applications/who-we-supervise.

              241.    Attached as Exhibit 240 is a true and correct copy of an excerpt from the

Reoffering Circular dated September 30, 2002, published by the Gulf Coast Industrial

Development Authority.

              242.    Attached as Exhibit 241 is a true and correct copy of an excerpt from

The Depository Trust Company Disclosure Framework for Covered Clearing Agencies and

Financial Market Infrastructure dated January 2020.



                                               34
        Case 1:19-cv-10023-KPF Document 122 Filed 06/16/20 Page 35 of 52



              243.    Attached as Exhibit 242 is a true and correct copy of the Declaration of

José Ignacio Hernández González in support of Defendants’ Motion for Fed. R. Civ. P. 56(d)

Relief, filed in Red Tree Investments, LLC v. PDVSA and PDVSA Petróleo, No. 1:19-CV-02519-

AJN (S.D.N.Y. Feb. 7, 2020), ECF No. 66.

              244.    Attached as Exhibit 243 is a true and correct copy of an excerpt from the

Declaration of José Ignacio Hernández González in support of Defendants’ Reply to Plaintiffs’

Opposition to Motion to Dismiss Complaint or, in the Alternative, Motion for Stay of

Proceedings, filed in Lovati v. Petróleos de Venezuela, S.A., No. 1:19-CV-4799-ALC (S.D.N.Y.

Nov. 26, 2019), ECF No. 29.

              245.    Attached as Exhibit 244 is a true and correct copy of a webpage tracking

crude oil prices published on the NASDAQ website, data as of May 6, 2020, available at

https://www.nasdaq.com/market-activity/commodities/cl%3anmx.

              246.    Attached as Exhibit 245 is a true and correct copy of information for

Dentons’ New York office, published on Dentons’ website, available at

https://www.dentons.com/en/global-presence/united-states/new-york.

              247.    Attached as Exhibit 246 is a true and correct copy of the website for

Contrarian Capital Management, LLC, available at http://www.contrariancapital.com.

              248.    Attached as Exhibit 247 is a true and correct copy of a biography of

Evan Koster published by Hogan Lovells on its website, available at

https://www.hoganlovells.com/en/evan-koster, as captured by Internet Archive on September 23,

2017.




                                               35
           Case 1:19-cv-10023-KPF Document 122 Filed 06/16/20 Page 36 of 52



                249.   Attached as Exhibit 248 is a true and correct copy of a biography of

Andrew Silverstein published by Seward & Kissel LLP on its website, available at

https://www.sewkis.com/people/andrew-silverstein.

                250.   Attached as Exhibit 249 is a true and correct copy of a biography of

Kalyan Das published by Seward & Kissel LLP on its website, available at

https://www.sewkis.com/people/kalyan-das.

                251.   Attached as Exhibit 250 is a true and correct copy of a document produced

with bates beginning PDVSA-00029517.

                252.   Attached as Exhibit 251 is a true and correct copy of a document produced

with bates beginning CSSU_0003127.

                253.   Attached as Exhibit 252 is a true and correct copy of an excerpt from

Defendants’ First Request for the Production of Documents, from Petróleos de Venezuela, S.A.

v. MUFG Union Bank, N.A., No. 1:19-CV-10023-KPF (S.D.N.Y. Nov. 25, 2019).

                254.   Attached as Exhibit 253 is a true and correct copy of an Officer’s

Certificate for PDVSA and PDVSA Petróleo dated October 28, 2016, produced with bates

beginning TRU_00007171.

                255.   Attached as Exhibit 254 is a true and correct copy of a document produced

with bates beginning DF-KING_00008577, in its original Spanish text, and a certified translation

thereof.

                256.   Attached as Exhibit 255 is a true and correct copy of a document produced

with bates beginning HL_007889.

                257.   Attached as Exhibit 256 is a true and correct copy of a document produced

with bates beginning CSSU_0005523.



                                                36
        Case 1:19-cv-10023-KPF Document 122 Filed 06/16/20 Page 37 of 52



               258.    Attached as Exhibit 257 is a true and correct copy of a document produced

with bates beginning CSSU_0005524.

               259.    Attached as Exhibit 258 is a true and correct copy of a document produced

with bates beginning CSSU_0005559.

               260.    Attached as Exhibit 259 is a true and correct copy of an excerpt from the

Responses and Objections of PDVSA and PDVSA Petróleo to Defendants’ First Request for the

Production of Documents, from Petróleos de Venezuela, S.A. v. MUFG Union Bank, N.A., No.

1:19-CV-10023-KPF (S.D.N.Y. Jan. 3, 2020).

               261.    Attached as Exhibit 260 is a true and correct copy of an excerpt from the

webpage “OFAC FAQs: Other Sanctions Programs” from the U.S. Department of the Treasury

website, available at https://www.treasury.gov/resource-

center/faqs/Sanctions/Pages/faq_other.aspx, as captured by Internet Archive on July 24, 2018.

               262.    Attached as Exhibit 261 is a true and correct copy of an excerpt from the

webpage “OFAC FAQs: Other Sanctions Programs” from the U.S. Department of the Treasury

website, available at https://www.treasury.gov/resource-

center/faqs/Sanctions/Pages/faq_other.aspx, as captured by Internet Archive on February 5,

2019.

               263.    Attached as Exhibit 262 is a true and correct copy of a resolution of the

National Assembly of Venezuela dated May 5, 2020, in its original Spanish text, and a certified

translation thereof.

               264.    Attached as Exhibit 263 is a true and correct copy of an excerpt from the

Quarterly Schedule of Portfolio Holdings of Registered Management Investment Companies

(Form N-Q) for the period ended January 31, 2017, filed by VanEck Vectors ETF Trust.



                                                37
       Case 1:19-cv-10023-KPF Document 122 Filed 06/16/20 Page 38 of 52



                 265.   Attached as Exhibit 264 is a true and correct copy of an excerpt from the

Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company

(Form N-Q) for the period ended January 31, 2017, filed by PowerShares Exchange – Traded

Fund Trust II.

                 266.   Attached as Exhibit 265 is a true and correct copy of the results of a search

for “Depository Trust Company” from the DFS webpage “Who We Supervise,” available at

https://myportal.dfs.ny.gov/web/guest-applications/who-we-supervise.

                 267.   Attached as Exhibit 266 is a true and correct copy of an excerpt from the

Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company

(Form N-Q) for the period ended January 31, 2017, filed by iShares Trust.

                 268.   Attached as Exhibit 267 is a true and correct copy of an excerpt from the

Offering Memorandum dated June 26, 2002, published by Illinois Development Finance

Authority Environment Facilities.

                 269.   Attached as Exhibit 268 is a true and correct copy of an excerpt from the

Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company

(Form N-Q) for the period ended January 31, 2017, filed by iShares, Inc.

                 270.   Attached as Exhibit 269 is a true and correct copy of an excerpt from the

Interim Report and Unaudited Financial Statements of iShares V PLC for the financial period

ended May 31, 2017.

                 271.   Attached as Exhibit 270 is a true and correct copy of an excerpt from the

364-Day Credit Agreement dated as of December 11, 2002, among Citgo Petroleum as

Borrower, Bank of America, N.A. as Administrative Agent, JPMorgan Chase Bank as




                                                 38
       Case 1:19-cv-10023-KPF Document 122 Filed 06/16/20 Page 39 of 52



Syndication Agent, and Bank of America Securities LLC and JPMorgan Securities Inc. as Joint

Lead Arrangers and Co-Book Managers.

              272.    Attached as Exhibit 271 is a true and correct copy of a Pricing Supplement

dated March 4, 1992, by PDVSA.

              273.    Attached as Exhibit 272 is a true and correct copy of an excerpt from the

Annual Report and Unaudited Financial Statements of iShares VI PLC for the financial period

ended March 31, 2017.

              274.    Attached as Exhibit 273 is a true and correct copy of an excerpt from the

Quarterly Schedule of Portfolio Holdings of Registered Management Company (Form N-Q) of

Vanguard Whitehall Funds for the reporting period ending January 31, 2017.

              275.    Attached as Exhibit 274 is a true and correct copy of an excerpt from the

Annual Report (Form 10-K) for the year ended December 31, 1999, filed by Citgo Petroleum.

              276.    Attached as Exhibit 275 is a true and correct copy of an excerpt from a

document produced with bates beginning CSSU_0017146.

              277.    Attached as Exhibit 276 is a true and correct copy of an excerpt from the

Interim Report and Unaudited Financial Statements of iShares II PLC for the financial period

from November 1, 2016 to April 30, 2017.

              278.    Attached as Exhibit 277 is a true and correct copy of a press release by the

Office of the Special Attorney General titled “The Citgo Debt Refinancing is Not Subject to Pre-

Authorization Control by the National Assembly,” dated June 3, 2020.

              279.    Attached as Exhibit 278 is a true and correct copy of an excerpt from the

Second Amended and Restated Senior Revolving Credit Facility Agreement dated as of July 31,

1992, between Continental Bank, N.A. as Agent, Bank of America National Trust and Savings



                                               39
       Case 1:19-cv-10023-KPF Document 122 Filed 06/16/20 Page 40 of 52



Association and Royal Bank of Canada as Senior Co-Agents, and Texas Commerce Bank

National Association and Credit Lyonnais New York Branch as Co-Agents.

              280.   Attached as Exhibit 279 is a true and correct copy of a document produced

with bates beginning HL_022385.

              281.   Attached as Exhibit 280 is a true and correct copy of a document produced

with bates beginning CSSU_0012124.

              282.   Attached as Exhibit 281 is a true and correct copy of an excerpt from the

Quarterly Report (Form 10-Q) for the period ended September 30, 1998, filed by Citgo

Petroleum.

              283.   Attached as Exhibit 282 is a true and correct copy of a document produced

with bates beginning HL_023884.

              284.   Attached as Exhibit 283 is a true and correct copy of a document produced

with bates beginning HL_023889.

              285.   Attached as Exhibit 284 is a true and correct copy of a document produced

with bates beginning CSSU_0012177.

              286.   Attached as Exhibit 285 is a true and correct copy of a document produced

with bates beginning CSSU_0012288.

              287.   Attached as Exhibit 286 is a true and correct copy of an excerpt from the

Unaudited Semi-Annual Report of Ashmore SICAV for the period ending June 30, 2017.

              288.   Attached as Exhibit 287 is a true and correct copy of a document produced

with bates beginning CSSU_0012408.




                                              40
           Case 1:19-cv-10023-KPF Document 122 Filed 06/16/20 Page 41 of 52



                289.   Attached as Exhibit 288 is a true and correct copy of a document produced

with bates beginning CSSU_0012407, in its original Spanish text, and a certified translation

thereof.

                290.   Attached as Exhibit 289 is a true and correct copy of a document produced

with bates beginning CSSU_0012789.

                291.   Attached as Exhibit 290 is a true and correct copy of a document produced

with bates beginning ASH_00006835.

                292.   Attached as Exhibit 291 is a true and correct copy of a document produced

with bates beginning BLA_00004826.

                293.   Attached as Exhibit 292 is a true and correct copy of an excerpt the

webpage “OFAC FAQs: Other Sanctions Programs” from the U.S. Department of the Treasury

website, available at https://www.treasury.gov/resource-

center/faqs/Sanctions/Pages/faq_other.aspx, as captured by Internet Archive on November 12,

2019.

                294.   Attached as Exhibit 293 is a true and correct copy of a document produced

with bates beginning BLA_00004830.

                295.   Attached as Exhibit 294 is a true and correct copy of an excerpt from the

Semi-Annual Report of UBS ETF as of June 30, 2017.

                296.   Attached as Exhibit 295 is a true and correct copy of a document produced

with bates beginning CSSU_0012851.

                297.   Attached as Exhibit 296 is a true and correct copy of a document produced

with bates beginning CSSU_0013252.




                                                41
           Case 1:19-cv-10023-KPF Document 122 Filed 06/16/20 Page 42 of 52



                298.   Attached as Exhibit 297 is a true and correct copy of a document produced

with bates beginning ASH_00004940.

                299.   Attached as Exhibit 298 is a true and correct copy of a document produced

with bates beginning HL_021476, in its original Spanish text, and a certified translation thereof.

                300.   Attached as Exhibit 299 is a true and correct copy of a document produced

with bates beginning BLA_00004841.

                301.   Attached as Exhibit 300 is a true and correct copy of an excerpt from the

Information Memorandum dated May 2, 2002, published by the Bolivarian Republic of

Venezuela.

                302.   Attached as Exhibit 301 is a true and correct copy of a document produced

with bates beginning CSSU_0017270.

                303.   Attached as Exhibit 302 is a true and correct copy of an article titled

“Venezuelan Opposition Congress Names Alternative Supreme Court Judges” by Alexandra

Ulmer and Diego Oré, published by Reuters and dated July 21, 2017.

                304.   Attached as Exhibit 303 is a true and correct copy of a document produced

with bates beginning ASH_00001323.

                305.   Attached as Exhibit 304 is a true and correct copy of a document produced

with bates beginning BLA_00001564.

                306.   Attached as Exhibit 305 is a true and correct copy of a document produced

with bates beginning HL_020029.

                307.   Attached as Exhibit 306 is a true and correct copy of a document produced

with bates beginning PDVSA-00031349, in its original Spanish text, and a certified translation

thereof.



                                                 42
           Case 1:19-cv-10023-KPF Document 122 Filed 06/16/20 Page 43 of 52



                308.   Attached as Exhibit 307 is a true and correct copy of an excerpt from a

document produced with bates beginning PDVSA-00014225.

                309.   Attached as Exhibit 308 is a true and correct copy of a document produced

with bates beginning HL_009865.

                310.   Attached as Exhibit 309 is a true and correct copy of a document produced

with bates beginning HL_011932.

                311.   Attached as Exhibit 310 is a true and correct copy of a document produced

with bates beginning PDVSA-00030834.

                312.   Attached as Exhibit 311 is a true and correct copy of a FINRA

BrokerCheck Report for David Joseph Austerweil.

                313.   Attached as Exhibit 312 is a true and correct copy of a document produced

with bates beginning PDVSA-00036393, in its original Spanish text, and a certified translation

thereof.

                314.   Attached as Exhibit 313 is a true and correct copy of a document produced

with bates beginning PDVSA-00036394, in its original Spanish text, and a certified translation

thereof.

                315.   Attached as Exhibit 314 is a true and correct copy of a Holdings Report

(Form 13F) for the quarterly period ended June 30, 2016, filed by York Capital Management

Global Advisors, LLC.

                316.   Attached as Exhibit 315 is a true and correct copy of General License

No. 9, Authorizing Transactions Related to Dealings in Certain Debt.

                317.   Attached as Exhibit 316 is a true and correct copy of a FINRA

BrokerCheck Report for Javier Zorrilla.



                                                43
           Case 1:19-cv-10023-KPF Document 122 Filed 06/16/20 Page 44 of 52



                318.   Attached as Exhibit 317 is a true and correct copy of a FINRA

BrokerCheck Report for James Edmon Craige.

                319.   Attached as Exhibit 318 is a true and correct copy of a Notice (Form 13F)

for Goldman Sachs Asset Management, L.P., filed August 15, 2016.

                320.   Attached as Exhibit 319 is a true and correct copy of a document produced

with bates beginning PDVSA-00030829.

                321.   Attached as Exhibit 320 is a true and correct copy of an article titled

“Fitch: Sovereign Concerns Weigh on PDVSA; IDRs Downgraded to ‘B+,’” published by Fitch

Inc. and dated December 17, 2008.

                322.   Attached as Exhibit 321 is a true and correct copy of an excerpt from the

Annual Report of Vanguard Funds plc for the period ending June 30, 2017.

                323.   Attached as Exhibit 322 is a true and correct copy of an excerpt from the

Quarterly Schedule of Portfolio Holdings of Registered Management Investment Companies

(Form N-Q) for the period ending July 31, 2017, filed by VanEck Vectors ETF Trust.

                324.   Attached as Exhibit 323 is a true and correct copy of a data query for

Alejandro Grisante Capriles from “Registro Electoral – Consulta de Datos [Electoral Registry –

Data Query],” captured on June 2, 2020, in its original Spanish text, and a certified translation

thereof.

                325.   Attached as Exhibit 324 is a true and correct copy of a document produced

with bates beginning DF-KING_00003119.

                326.   Attached as Exhibit 325 is a true and correct copy of a press release by

Citgo Petroleum titled “CITGO Petroleum Announces Proposed Private Offering of

$750 Million of Senior Secured Notes,” dated June 2, 2020.



                                                 44
        Case 1:19-cv-10023-KPF Document 122 Filed 06/16/20 Page 45 of 52



               327.   Attached as Exhibit 326 is a true and correct copy of an excerpt from the

Quarterly Schedule of Portfolio Holdings of Registered Management Company (Form N-Q) for

the period ending July 31, 2017, filed by Vanguard Whitehall Funds.

               328.   Attached as Exhibit 327 is a true and correct copy of an excerpt from the

Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company

(Form N-Q) for the period ending July 31, 2017, filed by PowerShares Exchange-Traded Fund

Trust II.

               329.   Attached as Exhibit 328 is a true and correct copy of an excerpt from the

Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company

(Form N-Q) for the period ending July 31, 2017, filed by iShares Trust.

               330.   Attached as Exhibit 329 is a true and correct copy of an excerpt from the

Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company

(Form N-Q) for the period ending July 31, 2017, filed by iShares, Inc.

               331.   Attached as Exhibit 330 is a true and correct copy of an excerpt from the

Interim Report and Unaudited Financial Statements of iShares VI PLC for the financial period

ending September 30, 2017.

               332.   Attached as Exhibit 331 is a true and correct copy of an excerpt from the

Annual Report and Audited Financial Statements of iShares II PLC for the financial period

ending October 31, 2017.

               333.   Attached as Exhibit 332 is a true and correct copy of the Declaration of

Alejandro Schmilinsky, filed in Crystallex International Corp. v. Bolivarian Republic of

Venezuela, No. 17-MC-151-LPS (D. Del. Nov. 3, 2017), ECF No. 29.




                                               45
       Case 1:19-cv-10023-KPF Document 122 Filed 06/16/20 Page 46 of 52



              334.      Attached as Exhibit 333 is a true and correct copy of an excerpt from the

Audited Annual Report of Ashmore SICAV for the year ending December 31, 2017.

              335.      Attached as Exhibit 334 is a true and correct copy of an excerpt from the

Audited Annual Report of UBS ETF as of December 31, 2017.

              336.      Attached as Exhibit 335 is a true and correct copy of an excerpt from the

Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company

(Form N-Q) for the period ending January 31, 2018, filed by iShares Trust.

              337.      Attached as Exhibit 336 is a true and correct copy of an excerpt from the

Quarterly Schedule of Portfolio Holdings of Registered Management Company (Form N-Q) for

the period ending January 31, 2018, filed by Vanguard Whitehall Funds.

              338.      Attached as Exhibit 337 is a true and correct copy of an excerpt from the

Annual Report and Audited Financial Statements of iShares VI PLC for the financial period

ending March 31, 2018.

              339.      Attached as Exhibit 338 is a true and correct copy of an excerpt from the

Interim Report and Unaudited Financial Statements of iShares II PLC for the financial period

ended April 30, 2018.

              340.      Attached as Exhibit 339 is a true and correct copy of an excerpt from the

Unaudited Semi-Annual Report of Ashmore SICAV for the period ended June 30, 2018.

              341.      Attached as Exhibit 340 is a true and correct copy of an excerpt from the

Unaudited Semi-Annual Report of UBS ETF as of June 30, 2018.

              342.      Attached as Exhibit 341 is a true and correct copy of an excerpt from the

Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company

(Form N-Q) for the period ending July 31, 2018, filed by iShares Trust.



                                                 46
       Case 1:19-cv-10023-KPF Document 122 Filed 06/16/20 Page 47 of 52



              343.    Attached as Exhibit 342 is a true and correct copy of an excerpt from the

Interim Report and Unaudited Financial Statements of iShares VI PLC for the financial period

ended September 30, 2018.

              344.    Attached as Exhibit 343 is a true and correct copy of an excerpt from the

Audited Annual Report of Ashmore SICAV for the year ended December 31, 2018.

              345.    Attached as Exhibit 344 is a true and correct copy of an excerpt from the

Annual Report of UBS ETF as of December 31, 2018.

              346.    Attached as Exhibit 345 is a true and correct copy of an excerpt from the

Unaudited Semi-Annual Report of Ashmore SICAV for the period ended June 30, 2019.

              347.    Attached as Exhibit 346 is a true and correct copy of an excerpt from the

Semi-Annual Report of UBS ETF as of June 30, 2019.

              348.    Attached as Exhibit 347 is a true and correct copy of an excerpt from the

Audited Annual Report of Ashmore SICAV for the year ended December 31, 2019.

              349.    Attached as Exhibit 348 is a true and correct copy of an excerpt from the

Annual Report of UBS ETF as of December 31, 2019.

              350.    Attached as Exhibit 349 is a true and correct copy of a document titled

“Summary of Transactions Listed in Appendix A of the Defendants’ Subpoena to CITGO

Holding,” Exhibit 6 from the March 11, 2020, deposition of Citgo Petroleum’s 30(b)(6)

corporate designee, Rick Esser.

              351.    Attached as Exhibit 350 is a true and correct copy of an article titled

“Jurista Román J. Duque Corredor Respalda la inconstitucionalidad de los bonos PDVSA 2020

[Jurist Román J. Duque Corredor Maintains that the PDVSA 2020 Bonds Are




                                                47
        Case 1:19-cv-10023-KPF Document 122 Filed 06/16/20 Page 48 of 52



Unconstitutional],” published by the Venezuelan National Communication Center and dated

April 28, 2020, in its original Spanish text, and a certified translation thereof.

               352.    Attached as Exhibit 351 is a true and correct copy of a press release by

Citgo Petroleum titled “CITGO Announces Pricing of Upsized $1.125 Billion Senior Secured

Notes Private Offering,” dated June 2, 2020.

               353.    Attached as Exhibit 352 is a true and correct copy of webpage for Aurelius

Capital Management, LP, available at http://www.aurelius-capital.com/.

               354.    Attached as Exhibit 353 is a true and correct copy of a biography of

David Martinez Guzman of Fintech Advisory, Inc., published by Bloomberg on its website,

available at https://www.bloomberg.com/profile/person/2351537.

               355.    Attached as Exhibit 354 is a true and correct copy of a biography of

David Pinto published by Allianz Global Investors on its website, available at

https://us.allianzgi.com/en-us/our-experts/our-experts-details/david-pinto.

               356.    Attached as Exhibit 355 is a true and correct copy of the Entity

Information for Dentons US LLP from the Division of Corporations of the New York State

Department of State, current through June 5, 2020.

               357.    Attached as Exhibit 356 is a true and correct copy of the Notice of Exempt

Offering of Securities (Form D) by Marathon Emerging Markets Bond Fund II, L.P. filed on

August 16, 2018.

               358.    Attached as Exhibit 357 is a true and correct copy of a biography of

Marco Santamaria published by AB Funds on its website, available at

https://www.abfunds.com.hk/biographies/01_biographies/santamaria_marco.bio.htm.




                                                  48
           Case 1:19-cv-10023-KPF Document 122 Filed 06/16/20 Page 49 of 52



                359.   Attached as Exhibit 358 is a true and correct copy of a biography of

Ricardo Hausmann published by Harvard Kennedy School on its website, available at

https://www.hks.harvard.edu/faculty/ricardo-hausmann.

                360.   Attached as Exhibit 359 is a true and correct copy of documents produced

with bates beginning PDVSA-00036449, its original Spanish text, and a certified translation

thereof.

                361.   Attached as Exhibit 360 is a true and correct copy of the Acceleration

Notice sent by the Directing Holders to PDVSA and the Trustee on December 18, 2019.

                362.   Attached as Exhibit 361 is a true and correct copy of the Quarterly

Schedule of Portfolio Holdings of Registered Management Investment Company (Form N-Q) for

the period ending January 31, 2018, filed by iShares, Inc.

                363.   Attached as Exhibit 362 is a true and correct copy of the webpage titled

“Political and Economic Crisis in Venezuela: An Insider’s View” published by Columbia

Institute of Latin American Studies on its website, available at

http://ilas.columbia.edu/event/political-economic-crisis-venezuela-insiders-view/.

                364.   Attached as Exhibit 363 is a true and correct copy of an article titled

“Sombra de los bolichicos está detrás del 35% de Nynas que perdió Pdvsa [The Shadow of the

Boliboys Is Behind the 35% of Nynas that PDVSA Lost],” by Andrés Rojas Jiménez, published

by HispanoPost and dated May 15, 2020, in its original Spanish text, and a certified translation

thereof.

                365.   Attached as Exhibit 364 is a true and correct copy of a report titled “The

Citgo Story” published by Citgo Petroleum on its website, available at

https://www.citgo.com/WebOther/ECards/citgostory44.pdf.



                                                 49
       Case 1:19-cv-10023-KPF Document 122 Filed 06/16/20 Page 50 of 52



               366.   Attached as Exhibit 365 is a true and correct copy of a webpage titled

“Order of Precedence and Date of Presentation of Credentials” from the U.S. Department of

State’s website, available at https://2009-2017.state.gov/s/cpr/rls/29710.htm.

               367.   Attached as Exhibit 366 is a true and correct copy of the Reply Brief for

Intervenor-Appellant PDVSA, filed in Crystallex Int’l Corp. v. Bolivarian Republic of

Venezuela, No. 18-2797 (3d Cir. Feb. 6, 2019).

               368.   Attached as Exhibit 367 is a true and correct copy of the article titled

“Venezuela’s PdVSA to Offer to Swap $7 Billion in Debt” by Carolyn Cui, published by The

Wall Street Journal and dated September 14, 2016.

               369.   Attached as Exhibit 368 is a true and correct copy of the article titled

“Venezuela Sells $5 Billion in New Bonds” by Mayela Armas and Kejal Vyas, published by The

Wall Street Journal and dated January 2, 2017.

               370.   Attached as Exhibit 369 is a true and correct of an excerpt of an analyst

report titled “Emerging Markets Monthly: Stretching Thin” published by Deutsche Bank

Markets Research and dated May 11, 2017.

               371.   Attached as Exhibit 370 is a true and correct copy of an analyst report

titled “Sovereign Risk” published by the Economist Intelligence Unit Country Risk Service and

dated August 14, 2017.

               372.   Attached as Exhibit 371 is a true and correct copy of a press release by

PDVSA titled “The ad hoc Administrative Board of Petróleos de Venezuela, S.A. Announces

Payment of the PDVSA 2020 Coupon,” dated May 15, 2019.

               373.   Attached as Exhibit 372 is a true and correct copy of a webpage titled “An

Interview with Francisco Rodríguez, Managing Director and Chief Economist of Torino



                                                 50
           Case 1:19-cv-10023-KPF Document 122 Filed 06/16/20 Page 51 of 52



Economics” published by Global Americans on its website, dated January 25, 2019, available at

https://theglobalamericans.org/2019/01/an-interview-with-francisco-rodriguez-managing-

director-and-chief-economist-of-torino-economics/.

                374.   Attached as Exhibit 373 is a true and correct copy of a document produced

with bates beginning ASH_00006934.

                375.   Attached as Exhibit 374 is a true and correct copy of a document produced

with bates beginning TRU_00010546.

                376.   Attached as Exhibit 375 is a true and correct copy of an analyst report

titled “PDVSA’s Bond Exchange Transaction Would Reduce Immediate Liquidity Risk, a Credit

Positive” published by Moody’s Investors Service and dated September 19, 2016.

                377.   Attached as Exhibit 376 is a true and correct copy of an article titled

“Investors Say Banks Have Halted PDVSA Trading After US Sanctions” by Marc Jones and

Karin Strohecker, published by Reuters and dated January 29, 2019.

                378.   Attached as Exhibit 377 is a true and correct copy of a document produced

with bates beginning TRU_00011289, in its original form, and a certified translation of the

relevant portions thereof.

                379.   Attached as Exhibit 378 is a true an correct copy of an excerpt from a

document produced with bates beginning TRU_00011240, in its original form, and a certified

translation of the relevant portions thereof.

                380.   Attached as Exhibit 379 is a true and correct copy of a document produced

with bates beginning TRU_00010939, in its original Spanish text, and a certified translation

thereof.




                                                 51
           Case 1:19-cv-10023-KPF Document 122 Filed 06/16/20 Page 52 of 52



                381.   Attached as Exhibit 380 is a true and correct copy of a document produced

with bates beginning TRU_00010945, in its original Spanish text, and a certified translation

thereof.

                382.   Attached as Exhibit 381 is a true and correct copy of a document produced

with bates beginning TRU_00010951, in its original Spanish text, and a certified translation

thereof.

                383.   Attached as Exhibit 382 is true and correct copy a document produced

with bates beginning HL_000002.

                384.   Attached as Exhibit 383 is true and correct copy a document produced

with bates beginning TRU_00007273.



I declare under penalty of perjury that the foregoing is true and correct.


Dated:          June 10, 2020
                New York, New York


                                                      ________________________

                                                      Christopher J. Clark




                                                 52
